Citation Nr: 0124334	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  01-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran 
entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $8,113.00.  While the RO's 
Committee on Waivers and Compromises found no fraud, 
misrepresentation of a material fact, or showing of bad faith 
on the veteran's part in the creation of the debt, the 
Committee also found that the repayment of the debt would not 
cause him an undue financial hardship; rather, non-payment of 
the debt would unjustly enrich the veteran.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected pension benefits 
in the amount of $8,113.00.  

3.  Repayment of the $8,113.00 debt would not cause the 
veteran an undue financial hardship nor would repayment of 
the debt defeat the purpose for which the benefits were 
intended.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits in the amount of $8,113.00 would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the March 2001 Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim and they have been given notice of the 
information, and/or lay evidence necessary to substantiate 
the claim.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all evidence identified by the veteran 
as relative to his claim has been obtained and associated 
with the claims folder.  Moreover, the veteran has been 
offered the opportunity to testify at a personal hearing, 
which he declined, and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of this appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Hence, the claim is ready to be considered 
on the merits.  

Factual Background

The veteran is in his late 40's and his certificate of 
discharge from active duty service notes that he obtained his 
GED in 1973.  In May 1998, VA received his application for 
compensation or pension, which showed that he was living in a 
homeless shelter; he last worked in October 1997; he noted 
that, as of the date of his VA application, he applied for 
Social Security benefits; and that he was being treated for 
manic depressive bipolar disorder and asthma.  The 
application further noted that he was receiving no income 
from any source; that he had earned $464.00 within the last 
year; and that he had no dependents.  In September 1998, he 
was awarded improved nonservice-connected disability VA 
pension, effective from May 1998, the date of receipt of his 
claim.  He is not service connected for any disability, but 
his nonservice-connected disabilities are bipolar disorder, 
rated 70 percent disabling, and asthma, rated 0 percent 
disabling.  

VA informed the veteran by letter in September 1998 that, 
effective from June 1, 1998, he was entitled to $722.00 
monthly VA pension.  He was advised, in both the letter and 
accompanying VA Form 21-8768, that the monthly amount of his 
VA pension was based on the financial information he had 
reported on his pension application; that the rate of his VA 
pension was directly related to his income; that there is a 
maximum annual rate of pension permitted by VA; that the 
amount of the VA pension he would receive would be the 
difference between his countable income and the maximum 
amount allowed a veteran by law, depending on the veteran's 
circumstances; and that adjustments had to be made to his 
pension whenever his income changed.  He was instructed to 
immediately notify VA if his income changed; that when 
reporting income, the total amount and source of all income 
received should be reported, and VA will exclude any amount 
which does not count for VA benefits purposes; and that if 
income is not reported, an overpayment of pension benefits 
might result for which he would be held liable.  

In February 2000, the veteran's representative submitted to 
VA a copy of an award letter from Social Security showing 
that the veteran was receiving disability benefits.  In March 
2000, the Social Security Administration confirmed that the 
veteran's effective date for disability benefits was May 
1997; that he had received his first check, in the amount of 
$746.50, in April 1999; and that he had received a 
retroactive check, in the amount of $20,024.00, in June 1999.  

By VA letter in April 2000, the veteran was advised of his 
appellate rights and notified that his VA pension benefits 
were being terminated, effective May 1, 1999, because of his 
receipt of Social Security disability benefits, the amount of 
which exceeded the maximum yearly VA pension amount allowed 
by law for a veteran with no dependents.  He was advised that 
such action would result in an overpayment of VA benefits for 
those months he had received VA pension and Social Security 
disability benefits, concurrently.  By terminating his VA 
benefits in April 2000 effective from May 1, 1999, created an 
overpayment in VA pension paid to the veteran in the amount 
of $8,113.00, which he was expected to repay.  

In May 2000, the veteran submitted a financial status report, 
which reflected that his only source of monthly income was 
$764.90 (less $45.50 Medicare payment) Social Security 
disability benefits.  His monthly expenses for rent or 
mortgage, food and utilities amounted to $734.00.  In 
addition, he listed monthly expenses of $255.00 for 
transportation, entertainment, and auto insurance.  The 
listed assets consisted of $764.00 in the bank, $58.00 on 
hand, and a model year 2000 truck with a taxable value of 
$14,000.  He listed no credit debts.  

A May 2000 letter from the county mental health community 
services related that the veteran suffers from a bipolar 
disorder and that he has been receiving treatment and case 
management services for several years.  Further, his symptoms 
may include disorganized or bizarre thoughts, and that 
treatment was ongoing.  

In July 2000, the veteran requested a waiver of recovery of 
the overpayment on the basis that to repay the $8,113.00 
would cause him an enormous burden and hardship, which he 
would be unable to bear financially.  He maintained that he 
was unemployed and that he had telephoned VA in June 1999 of 
his receipt of Social Security benefits; that he had called 
VA again in August 1999 to reconfirm his status that he was 
receiving additional monies; and that he had placed another 
call to VA in February 2000.  He alleged that he did not 
learn of the potential overpayment until notified by VA in 
March 2000.  

There is no evidence that VA was notified of the veteran's 
receipt of Social Security income until February 2000 when 
the veteran's representative submitted to VA a copy of an 
award letter from Social Security showing that the veteran 
was receiving disability benefits.  In his June 2001 
substantive appeal, the veteran noted that $3,125.00 had been 
paid to reduce the $8,113.00 debt and requested waiver of 
recovery of the $4,988.00 balance owed.  

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $8,113.00 overpayment in VA pension 
benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
timely report his receipt of Social Security benefits.  The 
Committee further found that repayment of the debt would not 
be against the principles of equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to timely report his 
receipt of Social Security benefits, the Board will not 
disagree with this finding.  However, the remaining question 
for consideration is whether recovery from the veteran of the 
overpayment of VA pension would be against the principles of 
equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

Although the veteran has not contended, nor does the evidence 
demonstrate, that VA was at fault in the creation of the 
debt, the veteran has alleged that he telephoned VA in June 
1999, August 1999, and February 2000 with information 
concerning his receipt of Social Security benefits.  A 
thorough review of the record does not reflect any evidence 
that VA was made aware of the veteran's receipt of Social 
Security disability benefits until February 2000, when his 
representative sent in an award adjustment notice showing 
that he was receiving such benefits.  Rather, after having 
been informed by VA letter in September 1998 that he had been 
awarded $722.00 monthly VA pension; that the amount of 
pension was based on his income; and the type of income 
considered in determining the amount of his monthly pension 
(at the time: $0 income from earnings; $0 income from Social 
Security; $0 income from retirement; and $0 income from other 
sources), the veteran continued to accept VA pension after 
receiving Social Security disability benefits, regardless of 
whether or not he had tried to contact VA.  As such, the 
Board finds that he was at fault in the creation of the 
$8,113.00 overpayment of VA pension.  

It was not until February 2000 that the evidence shows VA was 
initially informed that the veteran was receiving Social 
Security disability benefits, and it was not until March 2000 
that VA was informed, by the Social Security Administration, 
not the veteran, that he had received his first monthly check 
in April 1999 and that he had received a retroactive check 
for $20,024.00 in June 1999.  Meanwhile he was accepting 
monthly VA pension in the amount of $722.00, in addition to 
the Social Security disability benefits.  

The Board notes that, as of May 2000, he was receiving 
$764.00 monthly Social Security disability benefits and he 
had monthly expenses of $734.00 for the necessities of life, 
to include rent or mortgage, food and utilities.  This is not 
to say that living on his Social Security is easy.  On the 
other hand, although he was not working, he included 
additional monthly expenses of $125.00 for transportation, 
$100.00 for automobile insurance, and listed his assets as 
$764.00 in the bank and a model year 2000 truck.  He listed 
no debts, including no credit card debts or automobile loan.  
He has not presented any evidence showing that by repaying 
the debt he has been deprived of the necessities of life.  
Rather, he already has been able to repay a substantial 
portion of the debt (as of June 2001, $3,125.00 had been 
repaid of the $8,113.00 original debt).  Under the 
circumstances, it appears that collection of the debt would 
not defeat the purpose for which the benefits were intended 
in the first place.  The Board notes that, at the time of the 
award of VA pension in September 1998, the veteran was living 
in a shelter; however, the Board also notes that, at least 
since April 2000, he has found accommodations necessitating 
rent or mortgage of $470.00 a month, plus utilities.  As of 
May 2000, he owned a new truck and listed no automobile loan 
or credit card debt.  The Board further notes that the 
veteran is being treated for bipolar disorder, however, in 
the absence of evidence of incompetency, he is considered 
capable of handling his own affairs and making arrangements 
as to where his funds are deposited.  

Given the veteran's current financial situation, for him to 
continue repaying the outstanding debt owed the Government 
would not cause him an even greater financial burden in view 
of his financial resources and financial needs.  Indeed, if 
the debt were to be waived, the amount already repaid, as 
well as the balance still owed, revert to the veteran, which 
would amount to an unjust enrichment on the veteran's part.  
In essence, the Board finds that his failure to make 
restitution for the overpayment at issue would result in an 
unfair gain to him.  Hence, a denial of a waiver of recovery 
of the overpayment of VA pension benefits in the amount of 
$8,113.00 would not be against the principles of equity and 
good conscience.  


ORDER

A waiver of recovery of an overpayment of improved 
nonservice-connected disability pension, in the amount of 
$8,113.00, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

